DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it is greater than 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: confidence degree calculation unit in claim 1 for example; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13, 15, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al. (US 2015/0265251; hereinafter Cho).
Cho shows an ultrasound diagnostic method and apparatus comprising: an ultrasound probe (imaging apparatus, [0084]); an imaging unit that transmits and receives an ultrasound beam to and from a subject using the ultrasound probe and converts a received signal output from the ultrasound probe into an image to generate an ultrasound image of the subject (imaging apparatus, [0084]); a display unit (presentation device display, [0095]); a collation pattern memory that stores a plurality of collation patterns corresponding to a plurality of examination parts of the subject in advance (pre-stored feature maps, [0105]); a confidence degree calculation unit that reads the plurality of collation patterns from the collation pattern memory, collates the ultrasound image generated by the imaging unit with each of the plurality of read collation patterns to perform part recognition, and calculates degrees of confidence for the examination parts corresponding to each of the read collation patterns (allocate feature map to a specific anatomical element, [0105], [0110]); and a dialogue display control unit that determines whether to display, on the display unit, a dialogue for making a user check which of the plurality of examination parts, for which the degrees of confidence have been calculated, is an imaging part of the subject on the basis of the degrees of confidence and displays the dialogue on the display unit on the basis of a determination result (user interface provides menu to enable a user to select specific contents of combined image to be displayed; [0113], [0116], [0121]; Figures 8, 12, 14).  
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al. (US 2015/0265251; hereinafter Cho) in view of Simopolous et al. (US 2007/0055153; hereinafter Simopolous).
Cho shows the invention substantially as described in the 102 rejection above.
Cho fails to show an imaging condition setting unit that sets imaging conditions corresponding to the imaging part confirmed by the part confirmation unit, wherein the imaging unit generates the ultrasound image according to the imaging conditions set by the imaging condition setting unit.
Simopolous discloses a method and apparatus for medical diagnostic imaging optimization based on anatomy recognition.  Simopolous teaches an imaging condition setting unit that sets imaging conditions corresponding to the imaging part confirmed by 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Cho to set an imaging scan based upon the detected anatomical part as taught by Simopolous, as automating various image optimization tasks will improve workflow and consistent quality of imaging may be increased by reducing user variability (Simopolous, [0020], [0004]-[0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN CWERN/Primary Examiner, Art Unit 3793